The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 8, 2014

                                      No. 04-14-00393-CR

                                  Asel ABDYGAPPAROVA,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CR4918A
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on July 2, 2014. Ms.
Amy Hinds was previously granted an additional thirty days in which to file the record,
extending the deadline to August 1, 2014. Because the record was not filed by the extended
deadline, on August 6, 2014, this court ordered Ms. Hinds to file the record in this court no later
than August 25, 2014. On August 7, 2014, Ms. Hinds filed a notification of late record
requesting an extension to September 4, 2014. The extension is GRANTED. THIS IS THE
FINAL EXENSION OF TIME THAT WILL BE GRANTED. If the record is not filed by
September 4, 2014, an order may be issued directing Ms. Hinds to appear and show cause why
she should not be held in contempt for failing to file the record. The clerk of this court shall
cause a copy of this order to be served on Ms. Hinds by certified mail, return receipt requested,
or give other personal notice of this order with proof of delivery.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court